Title: To John Adams from William Vans Murray, 31 October 1797
From: Murray, William Vans
To: Adams, John



Dear Sir,
The Hague 31. Octr. 1797.

I have the honour of enclosing for you some of the Annales Politiques. Those of past of August & September went under a blank some time since; others at different times I have done myself the honour of transmiting to you Sir—accompany’d by a few lines.
By a letter which I have just received from Mr. Adams, the minister to Berlin, he was on the 26th. inst. at Hamburgh on his way to Berlin.
On the 21 inst. the commissioners were not received and Mr. M. says in a very short letter that he does not expect they will be—& that he daily expects an order for them all to quit the Republic.
In consequence of the Peace between the Emperor & France a vast force is liberated & is to act against England. France will thus take all the objects in detail—Among them the United States—His treatment of Venice is a direful lesson indeed to all states & parties who claim and admit the aid in pursuit of either reform, or of ambitious projects of a personal sort.
I have the honour to be / with profound respect / Sir / Yrs most faithfully

W. V. Murray